Appeal from a judgment of the Supreme Court, Monroe County (Harold L. Galloway, J.), entered August 4, 2011. The *1428judgment declared that the June 15, 2010 resolution of respondent Town of Greece Town Board does not violate Town Law § 272-a (11) and is not inconsistent with the Town’s master plan and denied and dismissed the petition.
It is hereby ordered that the judgment so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court. Present — Centra, J.P., Fahey, Peradotto, Carni and Sconiers, JJ.